         Case 1:20-cr-00160-MKV Document 184 Filed 04/06/20 Page 1 of 6
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       April 6, 2020

                                                                                USDC SDNY
VIA ECF                                                                         DOCUMENT
                                                                                ELECTRONICALLY FILED
The Honorable Mary Kay Vyskocil                                                 DOC #:
United States District Court                                                    DATE FILED: 4/6/2020
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

                            Re:     United States v. Navarro, et al., 20 Cr. 160

Dear Judge Vyskocil:

       The Government respectfully writes pursuant to the Court’s oral order during the April 2,
2020 teleconference to provide the Court with: 1) a proposed bail condition for each defendant in
the above-captioned matter, in accordance with the Court’s directive; and 2) proposed bail
conditions for each defendant presented in districts other than the Southern District of New York.

        First, with respect to each defendant in this matter, the Government respectfully requests
that the Court impose the following bail condition: The defendant must comply with the rules and
regulations of any licensing regimes to which he or she is subject, including appearances at any
disciplinary proceedings, if required, consistent with any constitutional rights the defendant may
have and wish to assert. 1

        Second, with respect to the defendants presented in districts other than the Southern District
of New York, the Government respectfully asks the Court to impose the following agreed-upon
bail conditions, in addition to the condition proposed above:

    1.   Jorge Navarro
    •    $200,000 bond
    •    Co-signed by 3 financially responsible persons
    •    Supervision as directed by Pretrial Services
    •    Travel restricted to the Southern District of New York, Eastern District of New York, the
         Southern District of Florida, and transit points in between, with permission to travel to the
         District of New Jersey with prior approval by Pretrial Services


1
 Defense counsel for Seth Fishman objects to the imposition of this bail condition. All remaining
defense counsel have no objection to the proposed condition.
      Case 1:20-cr-00160-MKV Document 184 Filed 04/06/20 Page 2 of 6

                                                                                        Page 2


•    Defendant to surrender any travel documents in defendant’s possession and make no new
     applications
•    Defendant to submit to drug testing and treatment as directed by Pretrial Services
•    Defendant to have no contact with co-defendants outside the presence of counsel
•    Defendant to have no contact with racehorses without supervision by the third party owner
     or agent of the premises where the horse is stabled
•    Defendant to report criminal charges to the licensing authorities in any states in which he
     is licensed
•    Defendant to meet all conditions within 21 days

2.   Erica Garcia
•    $100,000 bond
•    Co-signed by 2 financially responsible persons
•    Supervision as directed by Pretrial Services
•    Travel restricted to the Southern District of New York, Eastern District of New York, the
     Southern District of Florida, Middle District of Florida, and transit points in between
•    Defendant to surrender any travel documents in defendant’s possession and make no new
     applications
•    Defendant to have no contact with co-defendants outside the presence of counsel
•    Defendant to have no contact with racehorses without supervision by the third party owner
     or agent of the premises where the horse is stabled
•    Defendant to report criminal charges to the licensing authorities in any states in which she
     is licensed
•    Defendant to meet all conditions within 21 days

3.   Marcos Zulueta
•    $100,000 bond
•    Co-signed by 3 financially responsible persons
•    Supervision as directed by Pretrial Services
•    Travel restricted to the Southern District of New York, Eastern District of New York,
     District of New Jersey, Eastern District of Pennsylvania, District of Delaware, and transit
     points in between for purposes of interviewing for employment, but on the condition that
     Zulueta will make any employers aware of the Indictment, and notify the Government and
     Pretrial Services prior to accepting any employment opportunity
•    Defendant to surrender any firearms and refrain from possessing a firearm
•    Defendant to surrender any travel documents in defendant’s possession and make no new
     applications
•    Defendant to have no contact with co-defendants outside the presence of counsel
•    Defendant to have no contact with racehorses without supervision by the third party owner
     or agent of the premises where the horse is stabled
•    Defendant to report criminal charges to the licensing authorities in any states in which he
     is licensed
•    Defendant to meet all conditions within 21 days
      Case 1:20-cr-00160-MKV Document 184 Filed 04/06/20 Page 3 of 6

                                                                                        Page 3




4.   Gregory Skelton
•    $100,000 bond
•    Co-signed by 1 financially responsible person
•    Supervision as directed by Pretrial Services
•    Travel restricted to the Southern District of New York, Eastern District of New York,
     Southern District of Indiana, and transit points in between
•    Defendant to surrender any travel documents in defendant’s possession and make no new
     applications
•    Defendant to have no contact with co-defendants outside the presence of counsel
•    Defendant may not possess any adulterated or misbranded drugs
•    Defendant to continue current mental health treatment and sign release forms allowing
     the provider to communicate with Pretrial Services. If the defendant discontinues his
     current treatment, Pretrial Services can refer him to a contracted provider as deemed
     necessary
•    Defendant to have no contact with racehorses without supervision by the third party owner
     or agent of the premises where the horse is stabled
•    Defendant to report criminal charges to the licensing authorities in any states in which he
     is licensed
•    Defendant to meet all conditions within 21 days

5.   Lisa Giannelli
•    $100,000 bond
•    Co-signed by 1 financially responsible person
•    Supervision as directed by Pretrial Services
•    Travel restricted to the Southern District of New York, Eastern District of New York,
     District of Delaware, District of Vermont, and transit points in between
•    Defendant to surrender any travel documents in defendant’s possession and make no new
     applications
•    Defendant to have no contact with co-defendants outside the presence of counsel
•    Defendant to refrain from conduct alleged in the Indictment
•    Defendant to refrain from possessing a firearm
•    Defendant to have no contact with racehorses without supervision by the third party owner
     or agent of the premises where the horse is stabled
•    Defendant to report criminal charges to the licensing authorities in any states in which he
     is licensed
•    Defendant to meet all conditions within 21 days

6.   Jordan Fishman
•    $100,000 bond
•    Co-signed by 1 financially responsible person
•    Supervision as directed by Pretrial Services
      Case 1:20-cr-00160-MKV Document 184 Filed 04/06/20 Page 4 of 6

                                                                                        Page 4


•    Travel restricted to the Southern District of New York, Eastern District of New York,
     Massachusetts, Connecticut, Maine, New Hampshire, and Rhode Island, and transit points
     in between. Defendant must notify Pretrial Services in advance of any travel outside
     Massachusetts.
•    Defendant to surrender any travel documents in defendant’s possession and make no new
     applications
•    Defendant to have no contact with co-defendants outside the presence of counsel
•    Defendant to have no contact with racehorses without supervision by the third party owner
     or agent of the premises where the horse is stabled
•    Defendant shall not knowingly possess any performance-enhancing drugs
•    Defendant to report criminal charges to the licensing authorities in any states in which he
     is licensed
•    Defendant to meet all conditions within 21 days

7.   Rick Dane Jr.
•    $100,000 bond
•    Co-signed by 1 financially responsible person
•    Supervision as directed by Pretrial Services
•    Travel restricted to the Southern District of New York, Eastern District of New York,
     Eastern District of Pennsylvania, District of New Jersey, and transit points in between
•    Defendant to surrender any travel documents in defendant’s possession and make no new
     applications
•    Defendant to have no contact with co-defendants outside the presence of counsel
•    Defendant to maintain or actively seek employment and provide proof of employment to
     Pretrial Services
•    Defendant to remove any firearms from his residence and refrain from possessing any
     firearms, ammunition, destructive devices, or other dangerous weapons
•    Defendant to have no contact with racehorses without supervision by the third party owner
     or agent of the premises where the horse is stabled
•    Defendant to report criminal charges to the licensing authorities in any states in which he
     is licensed
•    Defendant to meet all conditions within 21 days

8.   Christopher Oakes
•    $100,000 bond
•    Co-signed by 2 financially responsible persons
•    Supervision as directed by Pretrial Services
•    Travel restricted to the Southern District of New York, Eastern District of New York,
     Western District of New York, Southern District of Florida, Middle District of
     Pennsylvania, and transit points in between
•    Defendant to surrender any travel documents in defendant’s possession and make no new
     applications
•    Defendant to submit to drug testing and treatment as directed by Pretrial Services
•    Defendant to refrain from excessive use of alcohol
         Case 1:20-cr-00160-MKV Document 184 Filed 04/06/20 Page 5 of 6

                                                                                           Page 5


   •    Defendant to receive mental health evaluation and treatment as deemed necessary by
        Pretrial Services
   •    Defendant to have no contact with co-defendants outside the presence of counsel
   •    Defendant to have no contact with racehorses without supervision by the third party owner
        or agent of the premises where the horse is stabled
   •    Defendant to report criminal charges to the licensing authorities in any states in which he
        is licensed
   •    Defendant to meet all conditions within 21 days

   9.   Jason Servis
   •    $200,000 bond
   •    Co-signed by 2 financially responsible persons or persons of moral suasion
   •    Supervision as directed by Pretrial Services
   •    Travel restricted to the Southern District of New York, Eastern District of New York,
        District of New Jersey, Southern District of Florida, and transit points in between
   •    Defendant to surrender any travel documents in defendant’s possession and make no new
        applications
   •    Defendant to have no contact with co-defendants outside the presence of counsel
   •    Defendant to have no contact with racehorses without supervision by the third party owner
        or agent of the premises where the horse is stabled
   •    Defendant to report criminal charges to the licensing authorities in any states in which he
        is licensed
   •    Defendant to meet all conditions within 21 days




[Continued]
        Case 1:20-cr-00160-MKV Document 184 Filed 04/06/20 Page 6 of 6

                                                                                            Page 6



   10. Michael Kegley, Jr.
   • $100,000 bond
   • Co-signed by 2 financially responsible persons
   • Supervision as directed by Pretrial Services
   • Travel restricted to the Southern District of New York, Eastern District of New York,
       Eastern District of Kentucky, Western District of Kentucky, Northern District of Ohio, and
       transit points in between
   • Defendant to surrender any travel documents in defendant’s possession and make no new
       applications
   • Defendant to maintain or actively seek employment
   • Defendant to have no contact with co-defendants outside the presence of counsel
   • Defendant to refrain from knowingly possessing any performance-enhancing drugs
   • Defendant to have no contact with racehorses without supervision by the third party owner
       or agent of the premises where the horse is stabled
   • Defendant to report criminal charges to the licensing authorities in any states in which he
       is licensed
   • Defendant to meet all conditions within 21 days



                                            Very truly yours,

                                            GEOFFREY S. BERMAN
                                            United States Attorney


                                        by: ___/s Sarah Mortazavi_________________
                                            Sarah Mortazavi
                                            Andrew Adams
                                            Benet Kearney
                                            Assistant United States Attorneys
                                            (212) 637-2520 / 2340 / 2260


                                  The bail conditions for all Defendants initially presented in other
Cc: All counsel (via ECF)         districts, as set forth in this letter, are adopted. Additionally, all
                                  Defendants, including those whose conditions were entered on
                                  March 9, 2020 by Magistrate Judge Wang, must comply with the
                                  following additional condition: The defendant must comply with
                                  the rules and regulations of any licensing regimes to which he or
                                  she is subject, including appearances at any disciplinary
                                  proceedings, if required, consistent with any constitutional rights
                                  the defendant may have and wish to assert. SO ORDERED.

                                         4/6/2020
